           Case 1:20-cv-11130-CM Document 4 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT FLEMING,

                             Petitioner,
                                                                   20-CV-11130 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
THE ATTORNEY GENERAL OF THE STATE                            OR IFP APPLICATION
OF NEW YORK,

                             Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, proceeding pro se, originally filed this submission, which he styles as a motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(a), in his closed habeas corpus action

assigned to Judge Louis L. Stanton, Fleming v. Attorney General of the State of New York, No.

20-CV-6026 (S.D.N.Y. Nov. 25, 2020). By order dated December 23, 2020, Judge Stanton

construed Petitioner’s application as a petition for a writ of habeas corpus under § 2254, seeking

release based on the risk of serious harm to Petitioner from COVID-19, and directed the Clerk of

Court to open the petition as a new civil action under a new docket number. 1 Judge Stanton’s

order was also docketed in this new action. (See ECF No. 2.) To proceed with a petition for a

writ of habeas corpus in this Court, a petitioner must either pay the $5.00 filing fee or, to request

authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a

signed IFP application. See 28 U.S.C. §§ 1914, 1915.




       1
          Judge Stanton’s order also instructed Petitioner that if he does not want to pursue relief
under § 2254, he must notify the Court in writing within 30 days that he wishes to withdraw the
application. By order dated January 28, 2021, the Court granted Petitioner’s request for a 30-day
extension to notify the Court if he wishes to withdraw the application.
            Case 1:20-cv-11130-CM Document 4 Filed 01/28/21 Page 2 of 2




         Petitioner submitted the petition without the filing fee or an IFP application. If Petitioner

chooses to pursue relief under § 2254, within thirty days of the date of this order, Petitioner must

either pay the $5.00 filing fee or complete and submit the attached IFP application. If Petitioner

submits the IFP application, it should be labeled with docket number 20-CV-11130 (CM). If the

Court grants the IFP application, Petitioner will be permitted to proceed without prepayment of

fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 28, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
